Citation Nr: 9915097	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  93-25 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating greater than 10 percent for post 
traumatic vascular headaches.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION


The veteran served on active duty from February 1987 to April 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in December 1992, in which 
the Buffalo, New York, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted entitlement to service 
connection for post traumatic vascular headaches, assigning a 
10 percent rating thereto, effective April 20, 1991, the 
veteran's date of discharge.  The veteran subsequently 
perfected an appeal of that decision.

In a December 1996 Board decision, this case was remanded to 
the RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's post traumatic vascular headaches are most 
recently manifested by headaches occurring once every two 
months with associated nausea, anorexia, photophobia, and 
tinnitus, with no objective findings of neurological 
impairment or disorder.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.124a, Diagnostic Codes 8045, 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Most recently the appellant contends that his post traumatic 
vascular headaches occur once every two months requiring him 
to retreat to a dark room and be still.  He also contends 
that they are associated with nausea, anorexia, photophobia, 
and tinnitus.  In earlier statements the veteran has 
contended headaches as frequently as 3 to 4 times a day, 
occasionally severe, with some associated nausea.  The 
appellant's contentions regarding the increase in severity of 
his residuals of post traumatic vascular headaches constitute 
a plausible or well-grounded claim.  Proscelle v. Derwinski, 
2 Vet. App. 629 (1992).  The Board further finds that the VA 
has met its statutory obligation to assist him in the 
development of his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The RO originally granted service connection for the 
veteran's post traumatic vascular headaches in a December 
1992 decision, assigning a 10 percent rating effective April 
20, 1991, the veteran's date of discharge.  The veteran 
perfected an appeal of this rating decision.  According to a 
recent decision of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "Court"), 
because this appeal ensues from the veteran's disagreement 
with the rating assigned in connection with his original 
claim, the potential for the assignment of separate, or 
"staged," ratings for separate periods of time, based on 
the facts found, must be considered.  Fenderson v. West, 12 
Vet. App. 119 (1999)  In this case, the RO has not assigned 
separate staged ratings for his post traumatic vascular 
headaches. 

However, he was not prejudiced by the RO's referring to his 
claim as an "increased rating" although the appeal has been 
developed from his original claim.  In this regard, in both 
the original rating decision in December 1992 and the 
subsequent statements of the case, the RO addressed all of 
the evidence of record.  Thus, he was not harmed by the 
absence of a "staged" rating.  See Fenderson v. West, 12 
Vet. App. 119.  Moreover, based on a review of the record, 
the Board finds no basis for the assignment of "staged" 
ratings in this case. 

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.124a (1998) (Schedule), the RO ascertained the severity 
of the veteran's post traumatic vascular headaches by 
application of the criteria set forth in Diagnostic Codes 
8045 and 8100.  Under Diagnostic Code 8045, governing brain 
disease due to trauma, "purely neurological disabilities, 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc,.  . . . will be rated under the diagnostic 
codes specifically dealing with such disabilities[.]"  The 
provision goes on to note that, "purely subject complaints 
such as headache, dizziness, insomnia, etc, recognized as 
symptomatic of brain trauma, will be rated 10 percent 
disabling and no more under diagnostic code 9304.  The 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma."  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable absent a diagnosis of multi-infarct 
dementia associated with brain trauma.  

Diagnostic Code 8100 governs ratings for migraine headaches.  
Under this provision, a 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months, and a 30 percent rating 
is warranted for characteristic prostrating attacks occurring 
on an average of once a month over the last several months.

The medical evidence of record consists of several VA 
compensation examination reports and VA outpatient treatment 
records for the period from April 1991 to January 1997, which 
include only one treatment note, dated in August 1992, 
indicating complaints of headaches.  

Turning to the VA compensation examinations, the first three 
were performed by the same examiner, Dr. Samie.  The first 
report, dated in April 1992, indicates that the veteran 
complained of headaches 1-2 times a week with some visual 
distortion, occasional dizziness, and some memory impairment.  
They were relieved by sleep and Tylenol.  No associated 
vomiting or nausea was reported.  The physical examination 
noted normal speech, articulation, and normal gross cognitive 
function.  The cranial nerves were intact, pupils were equal, 
round and reactive, there was normal strength of 5/5 
throughout and the cerebellar function test was intact.  The 
veteran's deep tendon reflexes were generally sluggish, but 
overall the physical examination was deemed unremarkable.  
The examiner diagnosed headaches, "possible migraine and 
post traumatic headaches cannot be excluded."

In June 1994 the veteran underwent another VA examination.  
At this time he reported headaches 3-4 times a day, at times 
severe and at times associated with nausea.  The examiner 
noted that the reliability of the veteran's history was not 
totally certain, and probably doubtful.  The physical 
examination showed normal walking and coordination, no tremor 
and the head was normocephalgic.  The cranial nerves were 
normal as were ocular movements, pupillary reflexes and 
strength.  There was no facial asymmetry or hearing deficit.  
The veteran performed cerebellar function testing well and 
had normal sensory perception except for lack of pinprick on 
the right arm.  However, the examiner was not certain how 
reliable this finding was.  The assessment was a normal 
neurological examination with a history of headaches since 
head trauma.  The examiner again noted that he could not be 
sure of the veteran's reliability as to the severity or 
significance of the headaches.  
Dr. Samie again examined the veteran in May 1997.  At this 
time the veteran complained of headaches, soreness, balance 
problems and memory loss.  Dr. Samie noted again that the 
symptoms were not specific and his reliability was uncertain.  
The veteran denied chest pain, shortness of breath, 
palpitations, vomiting, visual disturbances, ocular 
blindness, diplopia, hearing loss, tinnitus and vertigo.  The 
physical examination noted intact cranial nerves, no facial 
asymmetry, reactive and round pupils, full ocular movements, 
clear fundi and normal visual fields.  The neurological 
examination found no focal abnormality, sensory perception 
was intact, muscle power was normal, and cerebellar function 
testing was normal.  Dr. Samie noted that the neurological 
examination was unremarkable and that the symptoms were 
mostly subjective without any obvious objective abnormality.

For additional clarity, the RO sent the veteran for an 
additional examination with a different examiner.  At this 
October 1997 examination, the veteran reported an eight year 
history of headaches and noted that he had one headache every 
2 months, and that when they occur he must sit very still in 
a dark room.  He also asserted that if they occur during the 
day he must call in sick that day.  He reported associated 
symptoms of nausea, anorexia, photophobia, and tinnitus, and 
takes aspirin and acetaminophen.  The examiner noted that no 
specific objective findings were found.  His computed 
tomography (CT) scan was normal with no evidence of skull 
fracture, and skull films showed a small osteoma of the 
lateral aspect of the left frontal sinus that was unchanged 
from earlier film done in 1993 (post-service) after the 
veteran was assaulted and had his nose injured.  No motor or 
sensory impairment was found.  The cranial nerves were 
normal, with facial sensation to pinprick, symmetrical facial 
movement, full extraocular movement, normal gag reflex, the 
tongue protruded on command, no deviation of the uvula, the 
veteran heard the spoken whispered word in both ears, and 
there was normal power in his trapezia and 
sternocleidomastoid muscles bilaterally.  The examiner noted 
no disorder on this examination.  The examiner diagnosed post 
traumatic cephalalgia (migraine like), and noted that the 
condition does not correlate with the presence of loss of 
consciousness or skull fracture.  She added that patients 
with post traumatic cephalalgia can develop pain that is 
delayed from the time of the head injury.

Having reviewed the evidence, the Board finds that the 
preponderance of the evidence is against a rating greater 
than 10 percent for the veteran's service-connected post 
traumatic vascular headaches.  Initially, the Board notes 
that the veteran has never been diagnosed with multi-infarct 
dementia associated with his brain trauma, and thus, any 
rating higher than 10 percent under Diagnostic Code 8045 in 
connection with his subjective complaints is not possible 
under the regulations.  Furthermore, the veteran has not been 
shown to have any purely neurological disabilities due to his 
head trauma, as all the physical findings on his multiple 
examinations were normal with the exception of sluggish deep 
tendon reflexes in April 1992, which were not noted on any 
subsequent examination report, and lack of pinprick sensation 
on the right arm in June 1994 which was also not noted on any 
subsequent examination report.  Given that these symptoms 
appear to have resolved on current physical examinations, and 
they do not establish the existence of a neurological 
disability related to the veteran's head trauma, the Board 
finds that consideration of the veteran's post traumatic 
headaches under a provision other than Diagnostic Code 8045 
is not required.

With regard to the veteran's and his accredited 
representative's assertions regarding consideration of the 
veteran's disability under the Diagnostic Code governing 
migraine headaches, the Board notes that the veteran has 
never been diagnosed with migraine headaches, merely with 
"possible migraines and post traumatic cephalalgia" or 
"migraine like" post traumatic cephalalgia.  Absent a 
medical diagnosis of migraines related to his head trauma, 
the Board is not at liberty to apply these regulations to the 
veteran's service-connected post traumatic headaches.  This 
is especially true in light of the dictates of Diagnostic 
Code 8045 which states that subjective complaints of 
headaches, etc., in connection with a trauma are to be rated 
no more than 10 percent absent a diagnosis of multi-infarct 
dementia.

In any case, even if the migraine provisions of Diagnostic 
Code 8100 were applicable, the veteran would not be entitled 
to a rating greater than 10 percent under these regulations.  
In his most recent examination the veteran reported one 
prostrating attack every 2 months, which is the criteria for 
a 10 percent rating, no more.  When assessing evidence for 
assignment of a rating the Board is to look to the most 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994).  Moreover, while it is true that 
the veteran reported a frequency of headaches anywhere from 3 
- 4 a day to 1 - 2 a week in prior examinations, he did not 
indicate at these times that the headaches were prostrating, 
and in fact in his June 1994 report he noted that they were 
only severe at times.  Accordingly, these statements do not 
support a finding that he had prostrating attacks more 
frequently than once every two months since it is not until 
the October 1997 examination report that he indicates that 
the attacks required cessation of all activity.  In fact, at 
his May 1997 examination he failed to note any specific 
associated symptoms, and denied most associated symptoms 
which would indicate a prostrating attack.  In addition, the 
examiner found his reliability with regard to the severity of 
his headaches to be questionable.  

Consequently, based on the evidence of record, the Board 
finds that the veteran's claim of entitlement to a rating 
greater than 10 percent for post traumatic vascular headaches 
is denied.

Preliminary review of the record reveals that the RO 
expressly found that referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) was not warranted.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a rating greater than 10 percent for post 
traumatic vascular headaches is denied.


REMAND

After a review of the record, the Board is of the opinion 
that additional development of the record is appropriate with 
regard to the veteran's claim of entitlement to service 
connection for a chronic disability manifested by memory 
loss, insomnia, headaches, itching, soreness, difficulty 
breathing, loss of consciousness, loss of appetite, blurred 
vision, difficulty hearing, sore throat, loss of muscle 
control, bleeding gums, and uncontrollable muscle movements, 
due to an undiagnosed illness, claimed as secondary to 
Persian Gulf War service.  The Board notes that the RO denied 
this claim in a May 1998 decision and sent appropriate notice 
to the veteran and his accredited representative.  In the 
March 1999 Informal Brief Presentation, the veteran's 
accredited representative expressed his disagreement with the 
RO's May 1998 decision.  Therefore, the veteran has submitted 
a timely Notice of Disagreement (NOD) to the RO's May 1998 
decision denying his claim.  Because this NOD was sent to the 
Board, the record contains no indication that the RO has 
issued a Statement of the Case on this issue.  Therefore, the 
Board remands this claim so that the RO can issue a Statement 
of the Case addressing this claim.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); 38 C.F.R. § 19.9(a) (1998).  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained since May 
1998 which may not currently be in the 
claims file.

2.  After the development requested above 
has been completed to the extent 
possible, along with any additional 
development deemed necessary by the RO, 
such as an examination or the retrieval 
of additional medical records, the RO 
should again review the record and 
consider all the additional evidence.  
The RO should then issue a statement of 
the case with regard to the veteran's 
claim of entitlement to service 
connection for a chronic disability 
manifested by memory loss, insomnia, 
headaches, itching, soreness, difficulty 
breathing, loss of consciousness, loss of 
appetite, blurred vision, difficulty 
hearing, sore throat, loss of muscle 
control, bleeding gums, and 
uncontrollable muscle movements, due to 
an undiagnosed illness, claimed as 
secondary to Persian Gulf War service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

 

